Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is a Final Office Action in response to communications received on 11/19/21. 
Claims 5, 8-10 have been previously cancelled. 
Claims 1, 7 and 11 have been amended.
Therefore, Claims 1-4, 6-7, 11-14 are now pending and have been addressed below.


Response to Amendment
	Applicant has amended Claim 1 to overcome the 35 U.S.C 112b rejections. Examiner withdraws the 35 U.S.C. 112b rejections with respect to these and all depending claims unless otherwise indicated.

Applicant has amended Claims 2-4,6,12-14 to overcome the claim objection. Examiner withdraws the claim objection with respect to these and all depending claims unless otherwise indicated.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Pulkkinen (US 2002/0165733 A1) in view of Tenarvitz (US 2004/0183682 A1), further in view of Jensen (EP 2189957 A1) and Micko (US 2011/0006897 A1)


Regarding Claim 1,   Pulkkinen discloses the real-time method of controlling healthcare delivery processes within a clinical tracking environment monitored by real-time locating apparatus including auto-ID tags ([0015] Using RFID tagging technology, a system provides for tracking and location assets throughout a facility on-demand, determining equipment status and inventory, locating personnel, protecting assets from unauthorized removal from a ward or facility., [0019]-[0020]), the method comprising:
Pulkkinen discloses providing a predefined, non-adaptive set of rules governing clinical processes to supervise the delivery of healthcare within the clinical tracking environment ([0015] locating personnel, protecting assets from unauthorized removal from a ward or facility is achieved by providing tags for each piece of equipment.  As the equipment approaches an exit door or other restricted area, the tag is identified and appropriate alarm signal can be sent.  Personnel tags can be linked via software to particular assets or a certain type of equipment, with a defined relationship permitting the free movement of the equipment only when it is accompanied by an authorized person.  The system is programmed (predefined rules/criteria) to override the alarm signal when the identified location of a piece of equipment and an authorized person coincide., [0019] predetermined schedule criteria, [0048] The schedule includes predetermined or user modifiable events and validation and decision criteria applicable to evaluation of progress and completion of events in the schedule., [0049] the schedule can include a set of partially of ordered events possibly including timing requirements and predetermined criteria for validating each event.), wherein the rules are executable based on a combination of location-based event data and subject data values toward an objective of optimal performance of the clinical processes ([0015], [0019] an evaluation of whether events of the schedule were performed or not based on predetermined schedule criteria, and to make information concerning the schedule status, which includes identification of detected variances from the event schedule, and the , wherein data derived from auto-ID tags are operated on by the rules and wherein corrective action is indicated by evaluation of such data pursuant to the rules ([0015] As the equipment approaches an exit door or other restricted area, the tag is identified and appropriate alarm signal can be sent., [0019] predetermined schedule criteria, [0021], [0024], [0029];
Pulkkinen discloses transmitting wireless signals comprising infrared signals utilizing the auto-ID tags, wherein the wireless signals are informative of one or more of an identity of the wearers of the auto-ID tags, locations of the wearer of the auto-ID tags, and operating states of the auto-ID tags ([0020] the system includes a controller coupled by a wireless, wired or combination wired and wireless network to sensors, identification badges (Identity of the wearers), physiological output data monitoring equipment and portable or fixed interfaces, each of which is located within a tracking environment.  Each of the badges is either an active device, such as an infrared ("IR") or radio frequency ("RF") transceiver which automatically transmits encoded identification data signals, a passive device, such as an RF transponder or an IR readable barcode which when interrogated respectively by an RF or IR source reflects encoded identification data signals, or a combination active and passive device.  The badges can be located or carried directly on or adjacent to patients, caregivers and fixed or portable diagnostic or medication dispensing equipment., [0014]  The system employs IR/RF technology to provide real-time, continuous, location-specific information about people (wearer location) and equipment as they move through the facility.  Each person or piece of equipment wears a transmitting badge with a unique ID.  Data is collected passively, to provide information on room status, equipment being utilized for a given patient, and presence and frequency of interaction between patient and staff., [0015] tracking and location assets, determining equipment status and inventory, [0030], [0036] The assembly then converts the detected data to time encoded digital activity data signals which include the physiological data and identify the caregiver, the medical equipment and the patient associated with the physiological data.  The equipment 20 further includes a transmitter assembly which transmits the digital activity data signals to the controller 12, in substantially real ;
Pulkkinen discloses receiving the infrared signals via plurality of infrared receivers ([0043] The monitoring module 24 includes a receiver assembly for receiving digitally encoded activity data signals which are carried on electrical or optical signals conveyed over suitable wired data communication links extending between the controller 12 and the source of the signals, such as the monitoring equipment 20 and the sensors 14.  Further, the receiver assembly can receive RF and IR activity data signals transmitted from the tracking environment.  The module 24 extracts the activity data from the carrier signals and then forwards the activity data to the processor 22., [0020] The sensors are energy signal transceivers which detect IR and/or RF encoded identification data signals and transmit to the controller, also preferably over the hardwired link, digital activity data signals representative of the detected identification data signals. The collected activity data is representative of IR or RF energy signal interaction between a sensor and the badge of a patient or caregiver, or between the badge of a patient and the badge of a caregiver.);
Pulkkinen discloses processing the wireless signals received by the receiver via a control computer subsystem including at least one processor to obtain real-time event data which represents the locations of mobile auto-ID tag-wearing subjects within the clinical tracking environment and events which occur within the environment ([0043] The processor 22, based on the source and location identification information encoded with the activity data, selectively routes the activity data associated with patient or caregiver badges respectively to a patient tracking module 27 (auto ID wearing subject) or a caregiver tracking module 29 in the measurement module 26.  The modules 27 and 29 respectively process the received activity data to create a time indexed record of patient and caregiver location within the hospital tracking environment and store such indexed records in their respective memories. The modules 27 or 29 determine the locations of a patient and caregiver based on the identities of the sensors that are the sources of the activity data signal transmissions, or by using triangulation or other multilateration identification techniques., [0047] the module 28 retrieves, via the processor 22, time indexed records concerning patient and associated caregiver location and patient-caregiver proximity from 
Pulkkinen discloses collecting subject data via the control computer subsystem, wherein the subject data is directly or indirectly related to the auto-ID tag-wearing subjects ([0024] the controller continuously assesses the schedule criteria to determine if the collected information evidences a variance between the care being provided to the patient and the requirements of the care event schedule., [0034] the sensor 14 transmits RF or IR energy signals to interrogate a passive badge and processes the reflected interrogating energy signals, which constitute encoded identification data signals, to generate activity data representative of the location and identity of the badge interrogated., [0044] the processor 22 recognizes activity data whose sources are the equipment 20 and the transmitter 19 and routes such activity data to the measurement module 26.  The module 26 processes and then stores in its memory such activity data in the form of a record indexed by source and time and cross-referenced by patient and caregiver, as suitable and available.);
Pulkkinen discloses executing the predefined, non-adaptive set of rules via the control computer subsystem using the most current values of event data and subject data to evaluate the performance of each process within the clinical tracking environment ([0019], [0029], [0045] the module 30 can receive from the interface 21 activity data and instructions concerning details of the schedule to be applied to a particular patient. [0046] The module 28 performs a selected program to effectuate, in accordance with the selected patient schedule, the continuous evaluation of whether events scheduled have been performed, need to be performed, etc. [0047] These records are derived from and representative of the ID data signals generated by or at the badges 16 and 18, the voice data signals transmitted by the transmitter 19 and the activity data signals transmitted by the equipment 20, as suitable.  The module 28 continuously assesses the recorded activity data in comparison to events included in the selected patient schedule.  The module 28, based on the event schedule and associated event criteria, evaluates the recorded ; and
Pulkkinen discloses performing a corrective action by generating a visible message on a device, wherein the visible message is associated with the corrective action ([0024] If a variance is identified, the controller causes the interface to generate an audible or visual alarm (alert) to cause a caregiver to perform additional care actions that would remove or compensate for the variance.  In an alternative embodiment, the controller modifies the patient schedule, with or without requiring caregiver confirmation, when a predetermined variance is identified.   [0047] The system 10, in substantially real time, identifies variances from patient schedules and generates suitable alarms to correct and notify caregivers of the variances in substantially real time., [0059] a message is displayed in her/his PDA asking for confirmation.  After the confirmation the event is finally validated and the patient status record updated.  [0062]In the event the vital signs fall within undesirable ranges established by the schedule criteria, the module 28 would identify the presence of a variance with the scheduled events and, preferably, modify the course of care according to the schedule to require immediate care by caregivers., [0064], [0065] the module 28, upon making the decision in step 62 that immediate care is required, sends control signals to the module 30 to cause the interface 21 to generate audible and visible signals to alert caregivers of the urgency of the situation.)
Pulkkinen discloses sensor range ([0050] When the physician leaves the room 15A and walks more than ten feet away from the sensor 14 while the patient remains in the room 15A, the sensor 14 in the room 15A no longer detects the RF signals being transmitted by the badge 18 and, therefore, no longer transmits activity data representative of proximity information.). However, Pulkkinen does not explicitly disclose receiving signals via omnidirectional receivers; each of the plurality of omnidirectional receivers having a field of view of the infrared signals of about twenty-meter diameter; reducing the field of view of the infrared signals to a diameter of one meter via  a restrictor disposed in at least one of the plurality of receivers;
Tenarvitz teaches receiving signals via omnidirectional receivers ([0065] plurality of infrared receivers[0066] receiver having a range of 100 to 200 feet in all directions (omnidirectional)); each of the plurality of omnidirectional receivers having a field of view of the infrared signals of about a twenty-meter diameter ([0065] plurality of infrared receivers [0066] receiver having a range of 100 to 200 feet in all directions (omnidirectional); [0018] A stationary receiver has a number of sensors for receiving a signal from the transmitter.  One sensor has a field of view of the entire area. [0060] Typically, the effective range of such infrared light is approximately 15 to 18 feet.  The infrared light is a substantially line-of-sight signal. [0066] The radio frequency signals emitted by the antennas are received by an antenna of a radio frequency receiver 26 which comprises a receiver having a range of approximately 100 to 200 feet in all directions ((100ft) 30 meter diameter)); reducing the field of view of the wireless signals via a restrictor disposed in the receiver ([0018] A stationary receiver has a number of sensors for receiving a signal from the transmitter. Other sensors have partially blocked fields of view (reducing the field of view), with the blocking being accomplished with nonopaque strips (restrictor) of decreasing width.  These strips are arranged so that the detection or nondetection of light by the sensors can be digitally coded in a manner that corresponds to sections of the area.). Tenarvitz further teaches a receiver (Fig 2 # 20 and 53, [0067])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included receiving signals via omnidirectional receivers; each of the plurality of omnidirectional receivers having a field of view of the infrared signals of about a twenty-meter diameter; reducing the field of view of the wireless signals via a restrictor, as disclosed by Tenarvitz in the system disclosed by Pulkkinen, for the motivation of providing a method of locating the position of a moving object in a defined area ([0018] Tenarvitz) and providing event notifications within a tracking environment ([0002] Tenarvitz)
However Pulkkinen/Tenarvitz do not specifically teach restrictor disposed in the receiver; reducing the field of view of the infrared signals to a diameter of one meter. 
Jensen teaches restrictor disposed in the receiver  ([0031] the infrared sensor is provided in a housing and the selected area is defined by an aperture (restrictor) in the housing) reducing a field of view of the infrared signal to area of interest via ([0031] detect activity in a selected area for example confined to a part of a room, the infrared sensor is provided in a housing and the selected area is defined by an aperture (restrictor) in the housing and confined to a conical tunnel of sight from the infrared sensor, The conical tunnel may be adjusted to match area above a bed of patient, [0032], [0033] depending on the aperture, the tunnel covers 1) only the area of the bed 2) the area of the bed and area closely around the bed) (Examiner notes: typical hospital bed size is 38”x84” ((38” equals 0.9652 meters). By simply changing the orientation of the cover, the apparatus can be adjusted to the specific use at the area of interest, [0071] the cover 4 may be rotated 180 degrees relative to the base such that a second aperture 7' is positioned in front of the infrared sensor, which results in a different tunnel-of-sight due to the different size of the aperture 7' and the position of the aperture 7' relative to the infrared sensor 5 when placed in front of the infrared sensor 5.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included reducing the field of view of the infrared signals to area of interest, as disclosed by Jensen in the system disclosed by Pulkkinen/Tenarvitz, for the motivation of providing a method of changing the orientation of the cover, the apparatus can be adjusted to the specific use at the area of interest ([0033])
Pulkkinen/Tenarvitz/Jensen do not teach infrared signals to a diameter of one meter 
Micko teaches infrared signals to a diameter of one meter ([0044 an application may require a 1-meter wide field-of-view, [0027] infrared (PIR) sensor 32 and a defined target 34 located at a defined distance from the PIR sensor.  The sensor 32 may comprise any type of PIR sensor, such as a pyroelectric sensor.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included infrared signals to a diameter of one meter, as disclosed by Micko in the system disclosed by Pulkkinen/Tenarvitz/Jensen, for the motivation of providing a method of an infrared motion sensor system comprises an infrared (IR) sensor having a predetermined field 

Regarding Claim 2,    Pulkkinen as modified by Tenarvitz, Jensen and Micko teaches the method of claim 1 wherein:
Pulkkinen teaches the step of performing includes communicating an audio or video alert to a device ([0065] the module 28, upon making the decision in step 62 that immediate care is required, sends control signals to the module 30 to cause the interface 21 to generate audible and visible signals to alert caregivers of the urgency of the situation.. In a preferred embodiment, the module 28 causes the system 10 to generate alarms, such as sound or light indications at the interface 21, when there is a variance between what events the schedule requires to be performed and what actually has occurred.)

Regarding Claim 3,   Pulkkinen as modified by Tenarvitz, Jensen and Micko teaches the method of claim 1 wherein:
Pulkkinen teaches the alert is a video alert comprising a text or graphical alert ([0066] the system 10 detects the variances in real time and, therefore, advantageously alerts caregivers at an interface (graphical alert) to take pre-emptive actions that would improve care outcomes or prevent negative outcomes for a particular patient.)

Regarding Claim 4,    Pulkkinen as modified by Tenarvitz, Jensen and Micko teaches the method of claim 1 wherein:
Pulkkinen teaches the step of performing includes communicating a report to a device ([0054] prepare report from patient charting, order entry etc., [0067] The processor 22 time stamps the confirmation and stores it in memory and, through the module 30, notifies other caregivers on their personal interfaces that the medication order has been changed for the patient.) 


Pulkkinen teaches the step of performing includes communicating an activation signal to a device ([0062] In the event the vital signs fall within undesirable ranges established by the schedule criteria, the module 28 would identify the presence of a variance with the scheduled events and, preferably, modify the course of care according to the schedule to require immediate care by caregivers., [0067]).


Regarding Claim 7,   Pulkkinen discloses the real-time method of controlling healthcare delivery processes within a clinical tracking environment monitored by real-time locating apparatus including auto-ID tags ([0015] Using RFID tagging technology, a system provides for tracking and location assets throughout a facility on-demand, determining equipment status and inventory, locating personnel, protecting assets from unauthorized removal from a ward or facility., [0019]-[0020]), the method comprising:
Pulkkinen discloses providing a predefined, non-adaptive set of rules governing clinical processes to supervise the delivery of healthcare within the environment ([0015] locating personnel, protecting assets from unauthorized removal from a ward or facility is achieved by providing tags for each piece of equipment.  As the equipment approaches an exit door or other restricted area, the tag is identified and appropriate alarm signal can be sent.  Personnel tags can be linked via software to particular assets or a certain type of equipment, with a defined relationship permitting the free movement of the equipment only when it is accompanied by an authorized person.  The system is programmed (predefined rules/criteria) to override the alarm signal when the identified location of a piece of equipment and an authorized person coincide., [0019] predetermined schedule criteria, [0048] The schedule includes predetermined or user modifiable events and validation and decision criteria applicable to evaluation of progress and completion of events in the schedule., [0049] the schedule can include a set of partially of ordered events possibly including timing requirements and predetermined criteria for validating each event.), wherein the rules are executable based on a combination of location-based event data and subject data values toward the objective of optimal performance of the clinical processes ([0015], [0019] an evaluation of whether events of the schedule were performed or not based on predetermined schedule criteria, and to make information concerning the schedule status, which includes identification of detected variances from the event schedule, and the monitored activities available for real time and archival retrieval., [0020], [0048]-[0049], [0052], [00579), wherein data derived from auto-ID tags are operated on by the rules and wherein corrective action is indicated by evaluation of such data pursuant to the rules ([0015] As the equipment approaches an exit door or other restricted area, the tag is identified and appropriate alarm signal can be sent., [0019] predetermined schedule criteria, [0021], [0024], [0029];
Pulkkinen discloses wirelessly transmitting signals utilizing the auto-ID tags where the signals are informative of one or more of the identity of the wearers, wearer locations, and operating states of the tags ([0020] the system includes a controller coupled by a wireless, wired or combination wired and wireless network to sensors, identification badges (Identity of the wearers), physiological output data monitoring equipment and portable or fixed interfaces, each of which is located within a tracking environment.  Each of the badges is either an active device, such as an infrared ("IR") or radio frequency ("RF") transceiver which automatically transmits encoded identification data signals, a passive device, such as an RF transponder or an IR readable barcode which when interrogated respectively by an RF or IR source reflects encoded identification data signals, or a combination active and passive device.  The badges can be located or carried directly on or adjacent to patients, caregivers and fixed or portable diagnostic or medication dispensing equipment., [0014]  The system employs IR/RF technology to provide real-time, continuous, location-specific information about people (wearer location) and equipment as they move through the facility.  Each person or piece of equipment wears a transmitting badge with a unique ID.  Data is collected passively, to provide information on room status, equipment being utilized for a given patient, and presence and frequency of interaction between patient and staff., [0015] tracking and location assets, determining equipment status and inventory, [0030], [0036] The assembly then converts the detected data to time encoded digital activity data signals which include the physiological data and identify the caregiver, the ;
Pulkkinen discloses receiving the transmitted wireless signals via a receiver ([0043] The monitoring module 24 includes a receiver assembly for receiving digitally encoded activity data signals which are carried on electrical or optical signals conveyed over suitable wired data communication links extending between the controller 12 and the source of the signals, such as the monitoring equipment 20 and the sensors 14.  Further, the receiver assembly can receive RF and IR activity data signals transmitted from the tracking environment.  The module 24 extracts the activity data from the carrier signals and then forwards the activity data to the processor 22.);
Pulkkinen discloses processing the received wireless signals via a control computer subsystem including at least one processor to obtain real-time event data which represents the locations of mobile auto-ID tag-wearing subjects within the clinical tracking environment and events which occur within the environment ([0043] The processor 22, based on the source and location identification information encoded with the activity data, selectively routes the activity data associated with patient or caregiver badges respectively to a patient tracking module 27 (auto ID wearing subject) or a caregiver tracking module 29 in the measurement module 26.  The modules 27 and 29 respectively process the received activity data to create a time indexed record of patient and caregiver location within the hospital tracking environment and store such indexed records in their respective memories. The modules 27 or 29 determine the locations of a patient and caregiver based on the identities of the sensors that are the sources of the activity data signal transmissions, or by using triangulation or other multilateration identification techniques., [0047] the module 28 retrieves, via the processor 22, time indexed records concerning patient and associated caregiver location and patient-caregiver proximity from the respective modules 27 and 29 and physiological measurement information from the module 26.  These records are derived from and representative of the ID data signals generated by or at the badges 16 and 18, 
Pulkkinen discloses collecting subject data via the control computer subsystem, wherein the subject data is directly or indirectly related to the auto-ID tag-wearing subjects ([0024] the controller continuously assesses the schedule criteria to determine if the collected information evidences a variance between the care being provided to the patient and the requirements of the care event schedule., [0034] the sensor 14 transmits RF or IR energy signals to interrogate a passive badge and processes the reflected interrogating energy signals, which constitute encoded identification data signals, to generate activity data representative of the location and identity of the badge interrogated., [0044] the processor 22 recognizes activity data whose sources are the equipment 20 and the transmitter 19 and routes such activity data to the measurement module 26.  The module 26 processes and then stores in its memory such activity data in the form of a record indexed by source and time and cross-referenced by patient and caregiver, as suitable and available.);
Pulkkinen discloses executing the predefined rules via the control computer subsystem using the most current values of event data and subject data to evaluate the performance of each process within the environment ([0019], [0029], [0045] the module 30 can receive from the interface 21 activity data and instructions concerning details of the schedule to be applied to a particular patient. [0046] The module 28 performs a selected program to effectuate, in accordance with the selected patient schedule, the continuous evaluation of whether events scheduled have been performed, need to be performed, etc. [0047] These records are derived from and representative of the ID data signals generated by or at the badges 16 and 18, the voice data signals transmitted by the transmitter 19 and the activity data signals transmitted by the equipment 20, as suitable.  The module 28 continuously assesses the recorded activity data in comparison to events included in the selected patient schedule.  The module 28, based on the event schedule and associated event criteria, evaluates the recorded data and in real time interprets the activity data in the context of the events of the schedule to identify variances with the schedule.  The module 30 identifies the variances to caregivers at the interface 21.); and
Pulkkinen discloses performing a corrective action via the control computer subsystem indicated by the rules being evaluated ([0024] If a variance is identified, the controller causes the interface to generate an audible or visual alarm (alert) to cause a caregiver to perform additional care actions that would remove or compensate for the variance.  In an alternative embodiment, the controller modifies the patient schedule, with or without requiring caregiver confirmation, when a predetermined variance is identified.   [0047] The system 10, in substantially real time, identifies variances from patient schedules and generates suitable alarms to correct and notify caregivers of the variances in substantially real time., [0059] a message is displayed in her/his PDA asking for confirmation.  After the confirmation the event is finally validated and the patient status record updated.  [0062]In the event the vital signs fall within undesirable ranges established by the schedule criteria, the module 28 would identify the presence of a variance with the scheduled events and, preferably, modify the course of care according to the schedule to require immediate care by caregivers., [0064], [0065] the module 28, upon making the decision in step 62 that immediate care is required, sends control signals to the module 30 to cause the interface 21 to generate audible and visible signals to alert caregivers of the urgency of the situation.)
Pulkkinen discloses wherein the subject data is non-location tracked subject data, the non-location tracked subject data is collected via the control computer subsystem from a clinical data source ([0020] Preferably, the sensors are positioned at strategic, predetermined locations throughout a tracking environment to ensure complete and accurate monitoring. In a preferred embodiment, the collected activity data is representative of IR or RF energy signal interaction between a sensor and the badge of a patient or caregiver, or between the badge of a patient and the badge of a caregiver., [0031]-[0032], [0033] The activity data signals are encoded to indicate time of their transmission from the sensor 14 and the detected location and identity of the caregiver (Non-location data), patient or the voice data transmitter 19 which is the source of the activity data. The sensors 14 are positioned at strategic locations or zones 15A, 15B, 15C, 15D, etc., within the hospital tracking environment, such as passageways, entry and/or exit points within a patient room, treatment rooms, single function rooms, patient beds, etc., to permit accurate and complete real time tracking of the locations and movement of patients and ) and the clinical data source includes a clinical information system, a laboratory system ([0038] laboratory system), a radiology system and an admit discharge transfer system
Pulkkinen discloses sensor range ([0050] When the physician leaves the room 15A and walks more than ten feet away from the sensor 14 while the patient remains in the room 15A, the sensor 14 in the room 15A no longer detects the RF signals being transmitted by the badge 18 and, therefore, no longer transmits activity data representative of proximity information.). However, Pulkkinen does not explicitly disclose receiving wireless signals via omnidirectional receivers having a field of view of the wireless signal; reducing the field of view of the infrared signals to a diameter of one meter via  a restrictor disposed in at least one of the plurality of omnidirectional receivers;
Tenarvitz teaches receiving signals via omnidirectional receivers ([0065] plurality of infrared receivers[0066] receiver having a range of 100 to 200 feet in all directions (omnidirectional)); each of the plurality of omnidirectional receivers having a field of view of the infrared signals of about a twenty-meter diameter ([0065] plurality of infrared receivers [0066] receiver having a range of 100 to 200 feet in all directions (omnidirectional); [0018] A stationary receiver has a number of sensors for receiving a signal from the transmitter.  One sensor has a field of view of the entire area. [0060] Typically, the effective range of such infrared light is approximately 15 to 18 feet.  The infrared light is a substantially line-of-sight signal. [0066] The radio frequency signals emitted by the antennas are received by an antenna of a radio frequency receiver 26 which comprises a receiver having a range of approximately 100 to 200 feet in all directions ((100ft) 30 meter diameter)); reducing the field of view of the wireless signals via a restrictor disposed in the receiver ([0018] A stationary receiver has a number of sensors for receiving a signal from the transmitter. Other sensors have partially blocked fields of view (reducing the field of view), with the blocking being accomplished with nonopaque strips (restrictor
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included receiving signals via omnidirectional receivers; each of the plurality of omnidirectional receivers having a field of view of the infrared signals of about a twenty-meter diameter; reducing the field of view of the wireless signals via a restrictor, as disclosed by Tenarvitz in the system disclosed by Pulkkinen, for the motivation of providing a method of locating the position of a moving object in a defined area ([0018] Tenarvitz) and providing event notifications within a tracking environment ([0002] Tenarvitz)
However, Pulkkinen/Tenarvitz do not explicitly disclose restrictor disposed in the receiver; reducing the field of view of the wireless signals to as little as a one-meter diameter via  a restrictor disposed in the receiver
Jensen teaches restrictor disposed in the receiver ([0031] the infrared sensor is provided in a housing and the selected area is defined by an aperture (restrictor) in the housing) reducing a field of view of the infrared signal to an area of interest via a restrictor disposed in the receiver ([0031] detect activity in a selected area for example confined to a part of a room, the infrared sensor is provided in a housing and the selected area is defined by an aperture (restrictor) in the housing and confined to a conical tunnel of sight from the infrared sensor, The conical tunnel may be adjusted to match area above a bed of patient, [0032], [0033] depending on the aperture, the tunnel covers 1) only the area of the bed 2) the area of the bed and area closely around the bed) (Examiner notes: typical hospital bed size is 38”x84” ((38” equals 0.9652 meters). By simply changing the orientation of the cover, the apparatus can be adjusted to the specific use at the area of interest, [0071])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included restrictor disposed in the receiver; reducing the field of view of the infrared signal to an area of interest via a restrictor, as disclosed by Jensen in the system disclosed by Pulkkinen, for the motivation of providing a method of changing the orientation of the cover, the apparatus can be adjusted to the specific use at the area of interest ([0033])
Pulkkinen/Jensen do not teach infrared signals to as little as a one meter diameter
Micko teaches infrared signals to as little as a one meter diameter ([0044 an application may require a 1-meter wide field-of-view, [0027] infrared (PIR) sensor 32 and a defined target 34 located at a defined distance from the PIR sensor.  The sensor 32 may comprise any type of PIR sensor, such as a pyroelectric sensor.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included infrared signals to as little as a one meter diameter, as disclosed by Micko in the system disclosed by Pulkkinen/Jensen, for the motivation of providing a method of an infrared motion sensor system comprises an infrared (IR) sensor having a predetermined field of view, a target positioned within the field of view of the sensor ([0009]) and to enhance sensor function by defining a monitored volume comprising the portion of the sensor's field of view which can "see" the target. ([0025] Micko)

Regarding Claim 11,   Pulkkinen discloses the real-time method of controlling healthcare delivery processes within a clinical tracking environment monitored by real-time locating apparatus including auto-ID tags ([0015] Using RFID tagging technology, a system provides for tracking and location assets throughout a facility on-demand, determining equipment status and inventory, locating personnel, protecting assets from unauthorized removal from a ward or facility., [0019]-[0020]), the method comprising:
 Pulkkinen teaches a storage device ([0040] each of the modules of the controller 12 suitably contains a memory storage area, such as RAM, for storage of data and instructions for performing processing operations), a real-time locating apparatus ([0037] The interface 21 includes a RF transceiver assembly which transmits to the controller 12 digitally encoded RF activity data signals, based on data that a caregiver enters concerning a care event, RFID reader, or a smart card reader), a database of the event data ([0044] The module 26 processes and then stores in its memory such activity data in the form of a record indexed by source and time and cross-referenced by patient and caregiver)
Pulkkinen discloses providing a predefined, non-adaptive set of rules governing clinical processes to supervise the delivery of healthcare within the environment ([0015] locating personnel, predefined rules/criteria) to override the alarm signal when the identified location of a piece of equipment and an authorized person coincide., [0019] predetermined schedule criteria, [0048] The schedule includes predetermined or user modifiable events and validation and decision criteria applicable to evaluation of progress and completion of events in the schedule., [0049] the schedule can include a set of partially of ordered events possibly including timing requirements and predetermined criteria for validating each event.), wherein the rules are executable based on a combination of location-based event data and subject data values toward the objective of optimal performance of the clinical processes ([0015], [0019] an evaluation of whether events of the schedule were performed or not based on predetermined schedule criteria, and to make information concerning the schedule status, which includes identification of detected variances from the event schedule, and the monitored activities available for real time and archival retrieval., [0020], [0048]-[0049], [0052], [00579), wherein data derived from auto-ID tags are operated on by the rules and wherein corrective action is indicated by evaluation of such data pursuant to the rules ([0015] As the equipment approaches an exit door or other restricted area, the tag is identified and appropriate alarm signal can be sent., [0019] predetermined schedule criteria, [0021], [0024], [0029];
Pulkkinen discloses wirelessly transmitting signals utilizing the auto-ID tags where the signals are informative of one or more of the identity of the wearers, wearer locations, and operating states of the tags ([0020] the system includes a controller coupled by a wireless, wired or combination wired and wireless network to sensors, identification badges (Identity of the wearers), physiological output data monitoring equipment and portable or fixed interfaces, each of which is located within a tracking environment.  Each of the badges is either an active device, such as an infrared ("IR") or radio frequency ("RF") transceiver which automatically transmits encoded wearer location) and equipment as they move through the facility.  Each person or piece of equipment wears a transmitting badge with a unique ID.  Data is collected passively, to provide information on room status, equipment being utilized for a given patient, and presence and frequency of interaction between patient and staff., [0015] tracking and location assets, determining equipment status and inventory, [0030], [0036] The assembly then converts the detected data to time encoded digital activity data signals which include the physiological data and identify the caregiver, the medical equipment and the patient associated with the physiological data.  The equipment 20 further includes a transmitter assembly which transmits the digital activity data signals to the controller 12, in substantially real time, over the link 13 which extends between the equipment 20 and the controller 12., [0039]);
Pulkkinen discloses receiving the transmitted wireless signals via a receiver ([0043] The monitoring module 24 includes a receiver assembly for receiving digitally encoded activity data signals which are carried on electrical or optical signals conveyed over suitable wired data communication links extending between the controller 12 and the source of the signals, such as the monitoring equipment 20 and the sensors 14.  Further, the receiver assembly can receive RF and IR activity data signals transmitted from the tracking environment.  The module 24 extracts the activity data from the carrier signals and then forwards the activity data to the processor 22.);
Pulkkinen discloses processing the received wireless signals via a control computer subsystem including at least one processor to obtain real-time event data which represents the locations of mobile auto-ID tag-wearing subjects within the clinical tracking environment and events which occur within the environment ([0043] The processor 22, based on the source and location identification information encoded with the activity data, selectively routes the activity data 
Pulkkinen discloses collecting subject data via the control computer subsystem, wherein the subject data is directly or indirectly related to the auto-ID tag-wearing subjects ([0024] the controller continuously assesses the schedule criteria to determine if the collected information evidences a variance between the care being provided to the patient and the requirements of the care event schedule., [0034] the sensor 14 transmits RF or IR energy signals to interrogate a passive badge and processes the reflected interrogating energy signals, which constitute encoded identification data signals, to generate activity data representative of the location and identity of the badge interrogated., [0044] the processor 22 recognizes activity data whose sources are the equipment 20 and the transmitter 19 and routes such activity data to the measurement module 26.  The module 26 processes and then stores in its memory such activity data in the form of a record indexed by source and time and cross-referenced by patient and caregiver, as suitable and available.);
Pulkkinen discloses executing the predefined rules via the control computer subsystem using the most current values of event data and subject data to evaluate the performance of each process within the environment ([0019], [0029], [0045] the module 30 can receive from the interface 21 evaluation of whether events scheduled have been performed, need to be performed, etc. [0047] These records are derived from and representative of the ID data signals generated by or at the badges 16 and 18, the voice data signals transmitted by the transmitter 19 and the activity data signals transmitted by the equipment 20, as suitable.  The module 28 continuously assesses the recorded activity data in comparison to events included in the selected patient schedule.  The module 28, based on the event schedule and associated event criteria, evaluates the recorded data and in real time interprets the activity data in the context of the events of the schedule to identify variances with the schedule.  The module 30 identifies the variances to caregivers at the interface 21.); and
Pulkkinen discloses performing a corrective action via the control computer subsystem indicated by the rules being evaluated ([0024] If a variance is identified, the controller causes the interface to generate an audible or visual alarm (alert) to cause a caregiver to perform additional care actions that would remove or compensate for the variance.  In an alternative embodiment, the controller modifies the patient schedule, with or without requiring caregiver confirmation, when a predetermined variance is identified.   [0047] The system 10, in substantially real time, identifies variances from patient schedules and generates suitable alarms to correct and notify caregivers of the variances in substantially real time., [0059] a message is displayed in her/his PDA asking for confirmation.  After the confirmation the event is finally validated and the patient status record updated.  [0062]In the event the vital signs fall within undesirable ranges established by the schedule criteria, the module 28 would identify the presence of a variance with the scheduled events and, preferably, modify the course of care according to the schedule to require immediate care by caregivers., [0064], [0065] the module 28, upon making the decision in step 62 that immediate care is required, sends control signals to the module 30 to cause the interface 21 to generate audible and visible signals to alert caregivers of the urgency of the situation.)
Pulkkinen discloses sensor range ([0050] When the physician leaves the room 15A and walks more than ten feet away from the sensor 14 while the patient remains in the room 15A, the omnidirectional receivers for receiving the transmitted signals, wherein the at least one of the omnidirectional receivers has an infrared signal of view 
Tenarvitz teaches omnidirectional receivers for receiving the transmitted signals ([0065] plurality of infrared receivers[0066] receiver having a range of 100 to 200 feet in all directions (omnidirectional)); wherein the at least one of the omnidirectional receivers has an infrared signal of view ([0065] plurality of infrared receivers [0066] receiver having a range of 100 to 200 feet in all directions (omnidirectional); [0018] A stationary receiver has a number of sensors for receiving a signal from the transmitter.  One sensor has a field of view of the entire area. [0060] Typically, the effective range of such infrared light is approximately 15 to 18 feet.  The infrared light is a substantially line-of-sight signal. [0066] The radio frequency signals emitted by the antennas are received by an antenna of a radio frequency receiver 26 which comprises a receiver having a range of approximately 100 to 200 feet in all directions ((100ft) 30 meter diameter)); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included omnidirectional receivers for receiving the transmitted signals, wherein the at least one of the omnidirectional receivers has an infrared signal of view, as disclosed by Tenarvitz in the system disclosed by Pulkkinen, for the motivation of providing a method of locating the position of a moving object in a defined area ([0018] Tenarvitz) and providing event notifications within a tracking environment ([0002] Tenarvitz)
However, Pulkkinen/Tenarvitz do not explicitly teach wherein the infrared signal field of view is a meter diameter 
Jensen teaches reducing a field of view of the infrared signal to an area of interest ([0031] detect activity in a selected area for example confined to a part of a room, the infrared sensor is provided in a housing and the selected area is defined by an aperture (restrictor) in the housing and confined to a conical tunnel of sight from the infrared sensor, The conical tunnel may be adjusted to match area above a bed of patient, [0032], [0033] depending on the aperture, the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the infrared signal field of view is meter diameter , as disclosed by Jensen in the system disclosed by Pulkkinen, for the motivation of providing a method of changing the orientation of the cover, the apparatus can be adjusted to the specific use at the area of interest ([0033])
Pulkkinen/Jensen do not teach infrared signal field of view is a diameter of one meter
Micko teaches infrared signal field of view is a diameter of one meter ([0044 an application may require a 1-meter wide field-of-view, [0027] infrared (PIR) sensor 32 and a defined target 34 located at a defined distance from the PIR sensor.  The sensor 32 may comprise any type of PIR sensor, such as a pyroelectric sensor.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included infrared signal field of view is a diameter of one meter, as disclosed by Micko in the system disclosed by Pulkkinen/Jensen, for the motivation of providing a method of an infrared motion sensor system comprises an infrared (IR) sensor having a predetermined field of view, a target positioned within the field of view of the sensor ([0009]) and to enhance sensor function by defining a monitored volume comprising the portion of the sensor's field of view which can "see" the target. ([0025] Micko)

Regarding Claim 12,    Pulkkinen as modified by Tenarvitz, Jensen and Micko teaches the method of claim 11 wherein:
Pulkkinen teaches the subject data is non-location tracked subject data ([0057] an event can include the taking of vital signs).


Pulkkinen teaches the non-location tracked subject data is collected via the control computer subsystem from a clinical data source ([0057] drawing of the patient's blood sample in a laboratory, which is recorded based on patient location detection and the laboratory nurse scanning the patient badge 16 with an RF reader coupled to the interface 21).

Regarding Claim 14,    Pulkkinen as modified by Tenarvitz, Jensen and Micko teaches the method of claim 13 wherein:
Pulkkinen teaches the clinical data source includes at least one of a clinical information system, a laboratory system ([0057] drawing of the patient's blood sample in a laboratory, which is recorded based on patient location detection and the laboratory nurse scanning the patient badge 16 with an RF reader coupled to the interface 21), a radiology system, and an admit discharge transfer system.


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Regarding 103 rejection, new prior art has been applied for new limitations in claim 1. Applicant’s arguments regarding prior art have been considered but they are not persuasive. As noted in rejection above, Pulkkinen discloses providing a predefined, non-adaptive set of rules governing clinical processes to supervise the delivery of healthcare within the environment ([0015] locating personnel, protecting assets from unauthorized removal from a ward or facility is achieved by providing tags for each piece of equipment.  As the equipment approaches an exit door or other restricted area, the tag is identified and appropriate alarm signal can be sent.  Personnel tags can be linked via software to particular assets or a certain type of equipment, with a defined relationship permitting the free movement of the equipment only when it is accompanied by an authorized person.  The system is programmed (predefined rules/criteria) . New limitations have been considered in claim rejection above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kambaloor (US 2009/0119124 A1) discloses clinical workflow
Rodgers (US 2008/0033752 A1) teaches wherein the rules are executable based on a combination of location-based event data and subject data values toward the objective of optimal performance of the clinical processes (Fig 5 patient profile includes criteria’s/rules, [0100]-[0120], Fig 3 # 304, 305 based on comparison determining if an alert is to be triggered)
Heller (US 6,154,139) discloses locating subjects within a tracking environment
Lynam (US 2010/0328443 A1) teaches restricting a maximum effective line-of-sight range of the signals via a restrictor disposed within each of the auto-ID tags ([0016] line-of-sight signal, [0026] Infrared radiation is limited in range to line-of-sight and multipath transmission, helping confine the IR signals to the area 100 being monitored.)
Stanley (US2002/0003345) teaches wireless signals field of view is a diameter of least than one meter ([0018] Sensors which measure the distance between a point of reference and the surface of an object, such as ultrasonic or infrared beam sensors, [0063] an occupant detection system 10 comprises a radar module 12 that can scan a distance range between 0 and, for example, approximately 1 meter)))
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.